Exhibit 10.48

SECOND AMENDMENT TO SERVICES AGREEMENT

THIS SECOND AMENDMENT TO SERVICES AGREEMENT (this “Amendment”), dated as of
November 15, 2011, is by and between American Processing Company, LLC, a
Michigan limited liability company d/b/a NDeX (the “Default Specialist”), James
E. Albertelli, P.A., a Florida professional association d/b/a Albertelli Law
(the “Firm”), and solely for the purposes of reaffirming the commitments set
forth in Article VIII (Restrictive Covenants) of the Services Agreement (as
defined below), James E. Albertelli.

RECITALS

A. The Default Specialist, the Firm and, solely for purposes of making the
commitments set forth in Article VIII (Restrictive Covenants) therein, James E.
Albertelli, are parties to that certain Services Agreement dated as of
October 1, 2009, as amended pursuant to the First Amendment to Services
Agreement dated as of July 12, 2010 (together the “Existing Agreement”).

B. The parties hereto desire to amend the Existing Agreement to modify certain
of the payment terms therein.

C. Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Existing Agreement.

AGREEMENT

In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the parties hereto hereby agree as follows:

1. Solely for the period beginning on December 31, 2010, and ending on
September 30, 2012:

(a) Section 3.2(a) of the Existing Agreement is hereby amended by replacing the
words “nine (9) months after the initial due date for” with the words “five
hundred forty (540) days from the receipt of”.

(b) Section 3.2(d) of the Existing Agreement is hereby amended by replacing the
words “forty-five (45)” with the words “one hundred twenty (120)”.

2. With respect to the one-year period commencing on October 1, 2012, and
annually thereafter, the parties hereto acting reasonably and in good faith
shall mutually agree upon payment due dates set forth in Section 3.2(a) and
Section 3.2(d) of the Existing Agreement, and in any event, such periods shall
be reduced from the periods established in this Amendment if there has been a
decrease by 30 or more days in timelines to final resolution of Foreclosure
files referred by the Firm to the Default Specialist as compared to the
timelines applicable to such files in October 2011.



--------------------------------------------------------------------------------

3. Except as expressly amended hereby, the terms and conditions of the Existing
Agreement otherwise remain unchanged and shall continue in full force and
effect.

4. This Agreement shall be governed by and interpreted in accordance with the
domestic laws of the State of Delaware, without giving effect to any choice of
law or conflict provision or rule that would cause the laws of any jurisdiction
other than the State of Delaware to be applied.

5. This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which taken together shall constitute
one and the same agreement. Facsimile counterpart signatures or counterpart
signatures to this Agreement delivered by other electronic transmission shall be
acceptable and binding.

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
Services Agreement effective as of the date first above written.

 

AMERICAN PROCESSING COMPANY, LLC By:  

                /s/ Scott J. Pollei

Name:   Scott J. Pollei Its:   Secretary and Treasurer JAMES E. ALBERTELLI, P.A.
By:  

                /s/ James E. Albertelli

Name:   James E. Albertelli Its:   President The undersigned hereby executes
this Amendment solely for purposes of reaffirming the commitments set forth in
Article VIII (Restrictive Covenants) of the Services Agreement:

            /s/ James E Albertelli

James E. Albertelli, individually